DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/097,102 filed on November 13, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 15 of U.S. Patent No. 11,346,142 in view of  Sterling (US 10,131,323 B1). Regarding claim 1, claim 1 of the cited patent limitation meets all the limitation of the instant claim 1 except that “detect, based on the data, an event in an environment associated with the vehicle while the vehicle window is open” as recited in claim 1. 
However, Sterling discloses detect, based on the data, an event in an environment associated with the vehicle while the vehicle window is open (col. 7, lines 16-34: the controller 30 detects the object 16 within the first predetermined distance 54, the controller 30 may control the window controller 32a to position both the driver side window 34a and the passenger side window 34b in the closed position).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim by utilizing detect, based on the data, an event in an environment associated with the vehicle while the vehicle window is open, as taught by Sterling, to obtain a system/method for securing a vehicle from unauthorized entry (Sterling: col. 3, lines 50-67). 
Claim 9 recites the limitation analogous to claim 1. Thus, claim 9 is rejected due to similar reason set forth above with respect to claim 1. 
The rest of the dependent claims are rejected based on their dependency from the rejected claims 1 and 9.
Table 1 below shows the comparison between the instant claims and the claim of patent no. 11,346,142.
TABLE 1
Instant claim
Patent No. US 11,346,142 claim
1. An apparatus, comprising: control circuitry configured to: obtain data associated with a vehicle that is parked; determine, based on the data, a status of the vehicle associated with a cabin temperature or an occupant unattended in the vehicle; open a vehicle window via a window actuator to cool a cabin of the vehicle based on the status; detect, based on the data, an event in an environment associated with the vehicle 
1. An air management system for a vehicle, comprising: a window configured to allow air circulation within the vehicle; an actuator coupled to the window and configured to open or close the window to control an amount of the air circulation within the vehicle; a first sensor configured to measure or determine a cabin temperature within the vehicle; a second sensor configured to detect a presence or a lack of presence of a person within a threshold distance of the vehicle; and an electronic control unit (ECU) coupled to the actuator, the first sensor, and the second sensor, and configured to: determine, using the first sensor, that the cabin temperature is greater than or equal to a first temperature, control the actuator to open the window and allow the air circulation within the vehicle in response to the determination that the cabin temperature is greater than or equal to the first temperature and a detection, by the second sensor, of the lack of presence of the person within the threshold distance of the vehicle, and control the actuator to close the window in response to a detection, by the second sensor, of the presence of the person within the threshold distance of the vehicle.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lota (US 10,576, 809 B2) in view of Sterling (US 10,131,323 B1).

Regarding claim 1, Lota discloses an apparatus, comprising: control circuitry configured to: obtain data associated with a vehicle that is parked (col. 13, lines 47 to col. 14, line 25: the controller 220 may continue to monitor the temperature signal from the temperature sensor 232 inside the vehicle 120. Col. 10, lines 37-39: the state of the vehicle 120 may be determined in response to an ignition sensor signal indicating the vehicle 120 is in park ); determine, based on the data, a status of the vehicle associated with a cabin temperature (col. 13, lines 47 to col. 14, line 25: the controller 220 may continue to monitor the temperature signal from the temperature sensor 232 inside the vehicle 120) or an occupant unattended in the vehicle (col. 13, lines 47 to col. 14, line 25: an unattended occupant is detected); open a vehicle window via a window actuator to cool a cabin of the vehicle based on the status (col. 13, lines 47 to col. 14, line 25: Step 437 includes generating a control signal with the controller 220 to open one or more of the vehicle windows 122); detect, based on the data, an event in an environment associated with the vehicle ol. 13, lines 47 to col. 14, line 25: the controller 220 may continue to monitor the temperature signal from the temperature sensor 232 inside the vehicle 120…Step 437 includes generating a control signal with the controller 220 to open one or more of the vehicle windows 122).
	Lota does not teach detect, based on the data, an event in an environment associated with the vehicle while the vehicle window is open.
	However, Sterling discloses detect, based on the data, an event in an environment associated with the vehicle while the vehicle window is open (col. 7, lines 16-34: the controller 30 detects the object 16 within the first predetermined distance 54, the controller 30 may control the window controller 32a to position both the driver side window 34a and the passenger side window 34b in the closed position).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lota by utilizing detect, based on the data, an event in an environment associated with the vehicle while the vehicle window is open, as taught by Sterling, to obtain a system/method for securing a vehicle from unauthorized entry (Sterling: col. 3, lines 50-67). 
Regarding claim 2, Lota in view of Sterling discloses the apparatus of claim 1. Sterling further discloses wherein the control circuitry is configured to detect an object of interest external to the vehicle via one or more sensors (col. 4, lines 4-6:the detection sensors 14 may correspond to a variety of forms of sensors operable to detect the object 16 approaching the vehicle 10) and close the vehicle window if a distance between the object of interest and the vehicle is less than a threshold distance (col. 7, lines 16-34, FIG. 3,  the controller 30 detects the object 16 within the first predetermined distance 54, the controller 30 may control the window controller 32a to position both the driver side window 34a and the passenger side window 34b in the closed position). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 3, Lota in view of Sterling discloses the apparatus of claim 2. Sterling further discloses wherein the control circuitry is configured to determine whether the object of interest is an authorized user of the vehicle prior to adjusting the vehicle window (col. 3, line 59 to col. 4, line 3: the controller 30 of the notification system 12 may be configured to identify the object 16 approaching the vehicle 10. In response to the identification, the controller 32 may control the window controller 32a and/or the door controller 32b to secure the vehicle 10 by positioning one or more of the windows 34 in a closed position and locking the doors 33. Accordingly, the notification system 12 may further provide for an automated operation to secure the vehicle 10 from unauthorized entry). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 9, claim 9 is drawn to an apparatus claim and recites the limitation analogous to claim 1. Thus, claim 9 is rejected due to similar reasons set forth above with respect to claim 1.  
Regarding claim 10, claim 10 is drawn to an apparatus claim and recites the limitation analogous to claim 2. Thus, claim 10 is rejected due to similar reasons set forth above with respect to claim 2.  
Regarding claim 11, claim 11 is drawn to an apparatus claim and recites the limitation analogous to claim 3. Thus, claim 11 is rejected due to similar reasons set forth above with respect to claim 3.  
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lota (US 10,576, 809 B2) in view of Sterling (US 10,131,323 B1) as applied to claim 1, and further in view of  Chu (US 20180312033 A1).
Regarding claim 5, Lota in view of Sterling does not teach wherein the data associated with the vehicle includes weather information for a location of the vehicle, and wherein the control circuitry is configured to detect a change in the weather based on the weather information and close the vehicle window to prevent environmental elements from entering the cabin.
However, Chu disclose wherein the data associated with the vehicle includes weather information for a location of the vehicle, and wherein the control circuitry is configured to detect a change in the weather based on the weather information and close the vehicle window to prevent environmental elements from entering the cabin (¶0098-0099: if the at least one of the vehicle doors, windows, and sunroof is opened for heat dissipation at the step 304, when the terminal detects the weather changes, such as changes to windy, rainy, and snowy, etc., the vehicle doors, windows, and sunroof may need to be closed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lota in view of Sterling by utilizing  wherein the data associated with the vehicle includes weather information for a location of the vehicle, and wherein the control circuitry is configured to detect a change in the weather based on the weather information and close the vehicle window to prevent environmental elements from entering the cabin, as taught by Chu, for controlling the vehicle to dissipate heat based on the environment data (Chu: ¶0007).
Regarding claim 13, claim 13 is drawn to an apparatus claim and recites the limitation analogous to claim 5. Thus, claim 13 is rejected due to similar reasons set forth above with respect to claim 5.  
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lota (US 10,576, 809 B2) in view of Sterling (US 10,131,323 B1) as applied to claim 1, and further in view of Yamamoto (JP 2004306780 A). 
Regarding claim 6, Lota in view of Sterling does not disclose wherein the data associated with the vehicle includes weather information for a location of the vehicle, and wherein the control circuitry is configured to: determine a wind direction based on the weather information; determine an orientation of the vehicle relative to the wind direction; adjust, via multiple window actuators, multiple vehicle windows based on the wind direction and the orientation to effect at least one of (a) increase airflow in the cabin and (b) prevent environmental elements from entering the cabin.
However, Yamamoto discloses wherein the data associated with the vehicle includes weather information for a location of the vehicle, and wherein the control circuitry is configured to: determine a wind direction based on the weather information (¶0059: When the vehicle position information and the weather information of the current position are acquired in S170 and S180, the process proceeds to S190, and the traveling direction and the wind direction of the vehicle are determined from the acquired vehicle position information and weather information); determine an orientation of the vehicle relative to the wind direction (¶0059: using these parameters, calculates the wind direction for the vehicle…determined based on these parameters whether the wind is blowing from the left, right, front or back of the vehicle); adjust, via multiple window actuators, multiple vehicle windows based on the wind direction and the orientation to effect at least one of (a) increase airflow in the cabin and (b) prevent environmental elements from entering the cabin (¶0061-0062: since the wind is blowing from the left side or right side of the vehicle, of the left and right windows (power windows) of the vehicle, the opening on the upstream side (windward side) of the wind is reduced to a small opening degree (for example, 1 cm), and the opening of the window on the downstream side (downwind side) of the wind is set to a large opening (for example, 5 cm)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lota in view of Sterling by utilizing wherein the data associated with the vehicle includes weather information for a location of the vehicle, and wherein the control circuitry is configured to: determine a wind direction based on the weather information; determine an orientation of the vehicle relative to the wind direction; adjust, via multiple window actuators, multiple vehicle windows based on the wind direction and the orientation to effect at least one of (a) increase airflow in the cabin and (b) prevent environmental elements from entering the cabin, as taught by Yamamoto, to obtain a system that performs vehicle ventilation when the temperature in the vehicle compartment exceeds a set temperature (Yamamoto: ¶0001). 
Regarding claim 14, claim 14 is drawn to an apparatus claim and recites the limitation analogous to claim 6. Thus, claim 14 is rejected due to similar reasons set forth above with respect to claim 6.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lota (US 10,576, 809 B2) in view of Sterling (US 10,131,323 B1) as applied to claim 1, and further in view of Chang et al. (US 20200398637 A1).
	Regarding claim 8, Lota in view of Sterling does not disclose wherein the control circuitry is configured to determine, based on the data, when a user will drive the vehicle and transmit an alert to a user device corresponding to the user at a time before the user arrives at the vehicle.
	However, Chang discloses wherein the control circuitry is configured to determine, based on the data, when a user will drive the vehicle (¶0048: The pre-detection subroutine may be performed during operation of the vehicle and be operative to monitor door sensors, driver calendar, vehicle route, carbon dioxide sensor outputs, onboard vehicle sensors, such as accelerometers, or the like in order to predict a driving pattern…) and transmit an alert to a user device corresponding to the user at a time before the user arrives at the vehicle (¶0048: If an occupant is detected in the vehicle, such as a child in the back seat, an alert is transmitted 323 to the driver. The alert may be transmitted to the driver by text message, telephone voice call…).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lota in view of Sterling by utilizing wherein the control circuitry is configured to determine, based on the data, when a user will drive the vehicle and transmit an alert to a user device corresponding to the user at a time before the user arrives at the vehicle, as taught by Chang, for providing an active vehicle cabin occupant detection system (Chang: abstract). 
Allowable Subject Matter
Claims 4, 7, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Vosburgh (US 20060179853 A1) describes providing a passenger protection system that automatically detects if a passenger is in environmental danger and initiates safety precautions.
Bihya (US 20070046451 A1) describes  monitoring and detection systems that provide increased safety to occupants in a vehicle.

Newman (US 20070152615 A1) describes vehicle occupant safety system.
Garza(US 9845050 B1) describes a child/pet safety monitoring system for a vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488